DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 2-21 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an extruder and extruder die. Throughout the specification reference is made to an extruder and an extruder die. Importantly, the references are not described as merely preferred or illustrative or exemplary or best practice. Specification page 7 recites “[t]he machine provided herein includes or couples to an extruder and provides a positive transfer of the extrudate from the extrusion die to a cutting section of the machine.” The specification discloses the extruder and die feeds the forming section directly or feeds an intervening holding section, but does not disclose the invention can be used without an extruder. Furthermore, extruders are recited in the Abstract of the disclosure and in the Summary section of the specification, as well as in the Detailed Description section. Additionally, the extruder (E) and extruder die (110) are depicted in Figure 1A “a perspective view of a machine used to shape and cut oral products”. Figure 1A is featured on the face page of the pre-grant publications and issued patents from this patent family. The omission of an extruder and an extruder die amounts to a gap between the elements. Thus, it is concluded that the claim omits matter shown to be essential to the invention. Therefore, the claim is rejected as being incomplete. Dependent Claims 3-21 are rejected as depending from a base claim rejected under 35 USC 112(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of U.S. Patent No. 10,195,777 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the detail below.

Instant Application 17/565,547 (child)
U.S. Patent No. 10,195,777 (parent)
2. An apparatus for forming a plurality of oral products comprising: a forming section including, a first pair of forming rollers configured to receive an extrudate having a desired cross-sectional shape, the first pair of forming rollers cooperating to define a first passage having the desired cross-sectional shape; and a cutting section configured to receive the extrudate from the forming section and cut the extrudate into the plurality of oral products.
1. A machine for forming a plurality of oral products comprising:a. an extruder having an extruder die, the extrusion die having a predetermined cross-sectional shape; b. a series of pairs of forming rollers positioned to receive an extrudate from the extrusion die, each pair of forming rollers abutting each other and defining a passage there between as each forming roller rotates, each passage having a cross-sectional shape corresponding to the predetermined cross-sectional shape; and c. a cutting device positioned to receive and cut an extrudate from the series of pairs of forming rollers.


U.S. 10,195,777 Claim 1 does not explicitly disclose a forming section and a cutting section. However, under the standard of broadest reasonable interpretation, a forming section is interpreted as inclusive of the series of pairs of forming rollers disclosed by U.S. 10,195,777 Claims 1, and a cutting section is interpreted as inclusive of the cutting device positioned to receive and cut disclosed by U.S. 10,195,777 Claim 1. Furthermore, because U.S. 10,195,777 Claim 1 discloses a series of pairs of forming rollers, it must necessarily have a first pair of forming rollers. Therefore, U.S. 10,195,777 Claim 1 anticipates Instant Claim 2 for purposes of non-statutory double patenting.

16. The apparatus of claim 2, further comprising: an extruder configured to form the extrudate.
See Claim 1 above
17. The apparatus of claim 2, wherein the cutting section includes a blade.
8. The machine of claim 1, wherein the cutting device comprises a rotary cutting blade.
18. The apparatus of claim 17, wherein the blade is a rotary blade.
8. The machine of claim 1, wherein the cutting device comprises a rotary cutting blade.
19. The apparatus of claim 17, wherein the cutting section further includes a ledger configured to support the extrudate.
6. The machine of claim 1, wherein the cutting device includes a cutting ledger adapted to support the extrudate as it is cut.
20. The apparatus of claim 19, wherein the ledger defines channels configured to circulate heat exchange fluid.
7. The machine of claim 6, wherein the cutting ledger comprises a plurality of channels there through adapted to receive a heat-exchange fluid.
21. The apparatus of claim 17, wherein the cutting section further includes a sensor configured to detect a position of the extrudate.
9. The machine of claim 1, further comprising a sensor adapted to detect a leading edge of the extrudate and to actuate the cutting device.



Allowable Subject Matter
Claims 2-21 are indicated as having allowable subject matter over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743